     USDC IN/ND case 2:20-cv-00242-JEM document 1 filed 06/25/20 page 1 of 4


                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION


EDWARD O. RANDALL,                   )
                                     )
       Plaintiff,                    )
                                     )
v.                                   )        Case No.: 2:20-CV-242
                                     )
STATE FARM MUTUAL                    )
AUTOMOBILE INSURANCE                 )
COMPANY                              )
                                     )
       Defendant.                    )

                               NOTICE OF REMOVAL
                            PURSUANT TO 28 U.S.C. § 1446(b)

       Comes now Defendant, State Farm Mutual Automobile Insurance Company, by counsel,

Galen A. Bradley of Kightlinger & Gray, LLP, and for its Notice of Removal Pursuant to 28

U.S.C. § 1446(b), states:

                                         I.   Background

       1.      The present action arises out of a motor vehicle accident which took place on

       November 7, 2018, wherein the Plaintiff, Edward O. Randall, claims to have sustained

       personal injury. (See Plaintiff’s Complaint for Damages, attached hereto as “Exhibit A”).

       2.      28 USCS § 1446(b)(3) and (c)(3)(a) provide that Notice of Removal may be filed

       within thirty (30) days after receipt by the defendant, through service or otherwise, of a

       copy of “other paper” including information and responses to discovery, from which it

       may first be ascertained that the case is one which is or has become removable.

       3.      State Farm was served on June 8, 2020. (See Notice of Service of Process,

       attached hereto as “Exhibit B”).
USDC IN/ND case 2:20-cv-00242-JEM document 1 filed 06/25/20 page 2 of 4


  4.      Accordingly, the present Notice is filed within thirty (30) days of service.

                                II.     Diversity Jurisdiction

  5.      28 USCS § 1441 provides:

             “[A]ny civil action brought in a State court of which the district courts
             of the United States have original jurisdiction, may be removed by the
             defendant or the defendants, to the district court of the United States for
             the district and division embracing the place where such action is
             pending.”

  6.      28 USCS § 1332(a) provides:

             “The district courts shall have original jurisdiction of all civil actions
             where the matter in controversy exceeds the sum or value of $75,000,
             exclusive of interest and costs, and is between--(1) Citizens of different
             States;”

  7.      Diversity of citizenship exists between the Plaintiff, who is a citizen of the State

  of Indiana, and Defendant State Farm, which is a citizen of the state of Illinois.

  8.      The Plaintiff is a resident of Lake County, Indiana and, therefore, is a citizen

  domiciled in Indiana. (See Exhibit “A”, ¶ 1.) See Precision Alliance Group, LLC v. Gro

  Alliance, LLC, 2007 U.S. Dist. LEXIS 84634 (D. Ind. 2007) ("[f]or natural persons, state

  citizenship is determined by one's domicile.”); Denlinger v. Brennan, 87 F.3d 214, 216

  (7th Cir. 1996) (citizenship for purposes of § 1332 means domicile).

  9.      Defendant State Farm is a corporation. See Pastor v. State Farm Mut. Auto. Ins.

  Co., 487 F.3d 1042, 1047-48 (7th Cir. 2007) (State Farm Mutual Automobile Insurance

  Company is a corporation and is treated as a corporation for the purposes of diversity

  jurisdiction).

  10.     For the purposes of section 1332 and section 1441, “a corporation shall be

  deemed to be a citizen of any State by which it has been incorporated and of the State

  where it has its principal place of business.” 28 USC § 1332(c).



                                            2
USDC IN/ND case 2:20-cv-00242-JEM document 1 filed 06/25/20 page 3 of 4


  11.     Defendant State Farm is incorporated in the State of Illinois. See Pastor v. State

  Farm Mut. Auto. Ins. Co., 487 F.3d 1042, 1047-1048 (7th Cir. 2007) (State Farm Mutual

  Automobile Insurance Company is incorporated in Illinois).

  12.     The Seventh Circuit has adopted the “nerve center test” to determine a

  corporation's principal place of business. Chamberlain Mfg. Corp. v. Maremont Corp.,

  1993 U.S. Dist. LEXIS 1215 (D. Ill. 1993). “We look for the corporation's brain, and

  ordinarily find it where the corporation has its headquarters.” Wisconsin Knife Works v.

  National Metal Crafters, 781 F.2d 1280, 1282 (7th Cir. 1986). Among the factors

  considered by the Seventh Circuit in determining the location of corporation's nerve

  center are the location of the general offices and where management decisions are made.

  Chamberlain Mfg. Corp. v. Maremont Corp., 1993 U.S. Dist. LEXIS 1215 (D. Ill. 1993).

  13.     The location of the general offices and the “nerve center” of Defendant State

  Farm is Bloomington, Illinois. See Pastor v. State Farm Mut. Auto. Ins. Co., 487 F.3d

  1042, 1047-1048 (7th Cir. 2007) (State Farm Mutual Automobile Insurance Company is

  incorporated in Illinois).

  14.     Defendant State Farm is both incorporated in Illinois and has its principal place of

  business in Illinois. See id. at 1047-1048 (7th Cir. 2007) (State Farm Mutual Automobile

  Insurance Company is a citizen of Illinois as it “is both incorporated in and has its

  principal place of business in Illinois”), and therefore, diversity of citizenship exists

  between the Plaintiff and Defendant State Farm.

                               III.    Amount in Controversy

  15.     “[T]he court may consider various means to determine how much is in

  controversy, including (but not limited to) interrogatories or admissions, calculation from




                                           3
    USDC IN/ND case 2:20-cv-00242-JEM document 1 filed 06/25/20 page 4 of 4


         the complaint's allegations, reference to the plaintiff's informal estimates or settlement

         demands, or defendant affidavits regarding how much it would cost to satisfy the

         plaintiff's demands.” Mo. Franchise Dev. Sys., LLC v. McCord, 2007 U.S. Dist. LEXIS

         32629, 7-8 (D. Ill. 2007); see also Bailey v. ConocoPhillips Co., 2006 U.S. Dist. LEXIS

         87653 (D. Ill. 2006); Shadday v. Mahuad, 2006 U.S. Dist. LEXIS 57283, 8-9 (D. Ind.

         2006) (“When the plaintiff’s complaint does not establish the amount in controversy,

         defendant can point to relevant contentions or admissions, settlement demands, and other

         evidence.”).

         16.        Here, the Plaintiff claims he is entitled to recover uninsured/underinsured motorist

         benefits under his policy of insurance with the Defendant, which policy limits equal

         $100,000.00. (Declarations Page, attached hereto as Exhibit C). Furthermore, the Plaintiff

         asserts a claim for bad faith against the Defendant and seeks punitive treble damages.

         (Exhibit A ¶ 8).

         17.        Therefore, the amount in controversy exceeds $75,000.00.

         WHEREFORE, the Defendant, State Farm Mutual Automobile Insurance Company, by

counsel, hereby serves its Notice of Removal pursuant to 28 U.S.C. § 1446(b).

                                                  Respectfully submitted,
                                                  KIGHTLINGER & GRAY, LLP
                                                  Attorneys for Defendant
                                                  State Farm Mutual Automobile Insurance Company

                                                  s/Galen A. Bradley
                                                  Galen A. Bradley, #18545-64
                                                  gbradley@k-glaw.com
KIGHTLINGER & GRAY, LLP
8001 Broadway, Suite 100
Merrillville IN 46410
Telephone: 219/769-0413
Fax: 219/769-0798

206200\60293290-1




                                                     4
